Citation Nr: 0820557	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-20 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for lumbosacral spine 
degenerative disc disease status post laminectomy and fusion 
L4-5, L5-S1 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran had active military service from September 1959 
to September 1963 and subsequent service in the Reserves from 
June 1973 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for degenerative 
disc disease of the lumbar spine, finding that the veteran 
had not submitted new and material evidence to reopen the 
claim.  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  In 
September 2007, the Board reopened the claim, and remanded it 
for further development and consideration.  In a December 
2007 supplemental statement of the case, the veteran's claim 
was denied on a de novo basis.  


FINDING OF FACT

A chronic low back disability was not demonstrated during the 
veteran's service, and the preponderance of the competent 
evidence of record is against concluding that such disability 
was caused or aggravated by service, or that arthritis of the 
lumbosacral spine became manifest within one year of 
separation from service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and arthritis of the lumbosacral spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The November 2007 notification letter sent to the veteran 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  The claim was adjudicated on a de novo basis in 
December 2007 supplemental statement of the case. 

While the notification did not adequately advise the veteran 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim for service connection is denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained a medical opinion as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

The veteran's service medical records note that, in July 
1960, the veteran complained of a sore back in the lower 
scapular region and that he had pain for about three months.  
In September 1960, the veteran reportedly fell from a height 
of six feet, landing on his back and foot.  X-rays showed no 
osseous defects.  The veteran complained of a sore back again 
in December 1960.  He reportedly picked up an object on 
December 5, 1960 that weighed 160 pounds and felt a sharp 
pain in his back, making it difficult for him to breathe.  
Discharge examination from active duty in August 1963 was 
negative for a spinal or musculoskeletal condition.  

After the veteran left active duty, a private February 1977 
record notes that the veteran had pain associated with 
lifting some freight at work in December 1973.  The 
impression was chronic back pain, probably musculoskeletal in 
origin.  During the veteran's service in the Reserves, a 
November 1979, a service medical record shows a finding of 
lumbar disk syndrome.  An August 1984 service medical record 
notes that the veteran had chronic recurrent low back strain 
dating back to an injury in the early part of 1974 and had 
been admitted to the hospital on two occasions for 
conservative treatment.  A January 1980 record notes that the 
veteran had a lifting injury in 1974 and had recurrent back 
pain.  X-rays showed degenerative changes in the lumbosacral 
spine with old herniated nucleus pulposus.  A November 1978 
employment record notes that the veteran had pain in the 
lower back from lifting baggage at an airline company.  He 
subsequently had a lumbar discectomy in 1984.

The record shows that the veteran has a current lumbar spine 
disability.  An April 2004 VA examination report notes a past 
medical history of degenerative joint disease of the lumbar 
spine with a failed back syndrome and chronic back pain.  The 
veteran also had a previous laminectomy and fusion of the 
lumbar spine.

The veteran testified that he injured his back in service in 
September 1960 loading bombs, while serving on the USS 
Lexington.  He noted that he had a recurrence of back pain in 
December 1960 and that he continued to have spasms at the 
time of discharge, although he did not mention this because 
he just wanted to go home.  He testified as to his back pain 
while working for the airline company and indicated that his 
back pain really started back in service.  He essentially 
stated that his attorney told him to lie, and tell medical 
personnel that his low back disability started in December 
1973; to enhance his work-related injury claim. 

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1131.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Arthritis is a 
chronic disease which may be presumptively service connected 
if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic 
condition during service, or an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  

At the onset, a low back injury incurred or aggravated in 
during a period of active duty for training or inactive duty 
for training with the Reserves is also entitled to service 
connection.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  
However, the veteran does not contend, nor do the medical 
records show, that any such injury was incurred.  Therefore, 
consideration will be given to veteran's contention that his 
low back disability was incurred during his period of active 
duty from September 1959 to September 1963, and the service 
medical records from that period showing treatment for a back 
injury.  

In this case, there is no medical evidence associating any 
current low back disability to service, including the 
complaints of back pain in service.  The veteran's current 
low back disability was not diagnosed until 1974, subsequent 
to a work-related injury, many years following his discharge 
from active duty without evidence of continuity of 
symptomatology during the interim.  See Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  In fact, a November 2007 VA 
examination report stated, after a review of the veteran's 
claims file, that the veteran's current low back disability 
is not etiologically related to the two episodes of acute 
lumbar strain in service.  The examiner noted that the 
inservice lumbar strains resolved without residuals, a strain 
is an acute muscle injury not involving the lumbar discs or 
facet joints of the spine, and the veteran did not 
demonstrate low back symptomatology until a series of work-
related injuries in the 1970's and 1980's.  

The veteran asserts that he has continuously suffered from 
his low back disability since service.  The veteran's opinion 
as to medical matters, no matter how sincere, is without 
probative value because a layperson is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 




ORDER

Entitlement to service connection for a low back disability 
is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


